                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             4:18-CR-40023-KES

                    Plaintiff,

       vs.                                            ORDER DENYING
                                                      MOTION IN LIMINE
XAVIER ZEPHIER,

                    Defendant.


      The United States moves to exclude reference to defendant’s, Xavier

Zephier’s, acquittal in tribal court for the attempted rape of A.N. Docket 67.

For the following reasons, the United States’s motion in limine is denied.

                                 BACKGROUND

      A pretrial conference in this matter was held on March 1, 2019. Docket

75. At the hearing, the court found that a prior act of sexual assault

perpetrated by Zephier against A.N. was admissible under Federal Rule of

Evidence (FRE) 413. Id. The United States then moved to exclude reference to

Zephier’s acquittal in tribal court for the attempted rape of A.N. Id. The

government argued that evidence of Zephier’s acquittal would be confusing to a

jury because of the difference in the burden of proof between a criminal

conviction and consideration of FRE 413 evidence. Id. Zephier argued that the

acquittal should be admitted if A.N. or any other witness is allowed to testify

about Zephier’s attempted sexual assault of her because the jury should know

that the defendant was acquitted of the FRE 413 evidence in tribal court, and
the acquittal in tribal court may go to bias of witnesses that previously testified

in tribal court. Id.

                                  DISCUSSION

      Various courts have considered the admissibility of acquittal evidence

when prior acts are admitted at trial. “Evidence of an acquittal may have an

alternative purpose–to help the jury weigh the evidence of the prior act.” Hess

v. State, 20 P.3d 1121, 1125 (Alaska 2001). In Hess, the court noted that

although prior acquittal evidence may cause confusion, the “high risk of unfair

prejudice may outweigh the risk of confusion, and a jury instruction explaining

the requisite levels of proof may minimize the risk of confusion.” Id. at 1129.

For example, in Dowling v. U.S., the Supreme Court upheld the admission of

evidence of the defendant’s prior crimes as not prejudicial in part because the

judge had twice instructed jurors that the defendant was acquitted of the prior

crimes. See 493 U.S. 342, 346 (1990). In that case, the Supreme Court found

that the district court properly instructed the jury that the defendant had been

acquitted of the prior act and had emphasized the limited purpose for which

the testimony was being offered. Id.

      Acquittal evidence is also “appropriate when the testimony or evidence

presented at trial about the prior acts indicates that the jury has likely learned

or concluded that the defendant was tried for the prior act and may be

speculating as to the defendant’s guilt or innocence in that prior trial.” Kinney

v. People, 187 P.3d 548, 557 (Colo. 2008). In Kinney, the court noted that

acquittal evidence is admissible “for the limited purpose of challenging the
weight the jury should give the prior act evidence presented at trial.” Id. (citing

Hess, 20 P.3d at 1126). Acquittal evidence is relevant when it assists “the jury

in its assessment of the significance of the evidence of another crime . . . .”

People v. Griffin, 66 Cal.2d 459 (1967).

      Here, the court found that the prior act of sexual assault perpetrated by

Zephier against A.N. was admissible under FRE 413. Docket 75. Although

evidence of Zephier’s acquittal in tribal court for this prior sexual assault may

be confusing to a jury due to the difference in the burden of proof between a

criminal conviction and consideration of FRE 413 evidence, a jury instruction

explaining the requisite levels of proof may minimize the risk of confusion.

Also, the acquittal in tribal court may go to bias of witnesses that previously

testified in tribal court, an area that Zephier should be allowed to cross-

examine. The court may properly instruct the jury on the differing levels of

proof to minimize confusion and the purpose of FRE 413 evidence. Considering

the probative value of the evidence and weighing the factors of Federal Rule of

Evidence 403, evidence of Zephier’s tribal court acquittal is admissible.

      Thus, it is

      ORDERED that the government’s motion in limine to exclude Zephier’s

tribal court acquittal (Docket 67) is denied.

      Dated March 1, 2019.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE
